DETAILED ACTION
This communication is in response to the Application filed on 07/17/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-9, 11-12, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5, 8-9, 16-17, 20, 22, 24 of U.S. Patent No.10,726,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see the below claim mapping.
Claims of the remaining claims map as follows, where Claim (I) represents the instant application and Claim (P) represents the issued patent:
 Claim 9 (I): Claim 22 (P); Claim 11 (I): Claim 16 (P);  Claim 12 (I): Claim 17 (P);  Claim 16 (I): Claim 20 (P); Claim 17 (I): Claim 22 (P); Claim 18 (I): Claim 24 (P).
Instant Application: 16932049
Issued Patent: US 10,726,830
Claim 1: A computer-implemented method, the method comprising: 

receiving input audio data, the input audio data corresponding to at least a first microphone associated with a device and a second microphone associated with the device; 

processing the input audio data using a first machine learning model to generate first data, a first portion of the first data generated based on a first power value associated with the input audio data and a second power value associated with the input audio data; 



processing the first data using a second machine learning model to generate second data, a first portion of the second data corresponding to a first frequency range, a second portion of the second data corresponding to a second frequency range; and 





sending the second data to one or more speech processing components.
Claim 4: A computer-implemented method, the method comprising: 

receiving input audio data, the input audio data corresponding to at least a first microphone associated with a device and a second microphone associated with the device; 

processing the input audio data using a first machine learning model to generate first feature vector data, a first portion of the first feature vector data generated based on a first power value associated with a first direction relative to the device and a second power value associated with a second direction relative to the device; 


processing the first feature vector data using a second machine learning model to generate second feature vector data, a first portion of the second feature vector data corresponding to a first frequency range having a first size, a second portion of the second feature vector data corresponding to a second frequency range having a second size that is different than the first size; and 

sending the second feature vector data to one or more speech processing components.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kopys (US 2018/0350351)
As to claim 1 and 11, Kopys teaches a computer-implemented method, the method comprising: 
receiving input audio data, the input audio data corresponding to at least a first microphone associated with a device and a second microphone associated with the device (see [0028], where speaker 102 provides speech utterance and [0061], where microphone array 34 is with respect to computing device 100 and see [0063], where NN accelerator is couple to the microphones through an audio pipeline); 
processing the input audio data using a first machine learning model to generate first data, a first portion of the first data generated based on a first power value associated with the input audio data and a second power value associated with the input audio data (see [0048], where power spectrum is performed using two sequential operations of diagonal and DNN (i.e. machine learning model), and where the power of each of the real and imaginary numbers are summed in order to obtain the final result (i.e. first portion)); 
processing the first data using a second machine learning model to generate second data (see Figure 3, where output of power spectrum 320 is input into the High pass filter 326 via the triangle filter and liftering 322-324, [0053] where high pass filter 526 us using an RNN layer), a first portion of the second data corresponding to a first frequency range, a second portion of the second data corresponding to a second frequency range (see [0053], where high pass filter value is obtained which is in the frequency domain as a result of the conversion at Fig 3, step 318, and where each value of the high pass filtered signal comprises a specific frequency and its corresponding in relation to the high pass filter parameters (i.e. range which is allowed to pass through the filter as compared to unfiltered portion)); and 
sending the second data to one or more speech processing components (see [0031], where backend search and language model search is conducted based on the feature vector).  
As to claim 11, apparatus claim 11 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to 

As to claim 7 and 16, Kopys teaches further comprising: processing the second data using at least one speech processing component to determine speech processing output data (see [0031], where features determined are used to produce recognized speech 122,[0028], where Figure 1 is an overview of speech recognition).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kopys in view of Variani (US 2018/0068675).
As to claim 2 and 12, Kopys teaches all of the limitations as in claim 1 and 11, above.
However, Kopys does not specifically teach determining the first power value using a first portion of the input audio data corresponding to the first frequency range; and determining the second power value using the second portion of the input audio data corresponding to the second frequency range.  
Variani does teach determining the first power value using a first portion of the input audio data corresponding to the first frequency range (see [0134], where energy value for each multiple time frequency bins are computed which is then applied a power compression with respect to the first and second audio data (see [0130])); and determining the second power value using the second portion of the input audio data corresponding to the second frequency range (see [0134], where energy value for each multiple time frequency bin are computed with respect to the first and second audio data (see [0130])).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of speech signals as taught by Kopys with the power value as taught by Variani in order to reduce computational complexity while maintaining accuracy by minimizing number of look directions, modification of certain parameters, using frequency domain processing (see Variani [0005]).
 12, this claim is broader in scope than that of claim 2 and therefore is rejected for similar reasons as per the narrower claim 2.

As to claim 4 and 13, Kopys teaches all of the limitations as in claim 1 and 11, above.
	However, Kopys does not specifically teach further comprising: determining the first power value using a first portion of the input audio data corresponding to the first microphone; and determining the second power value using a second portion of the input audio data corresponding to the second microphone.  
	Variani does teach further comprising: determining the first power value using a first portion of the input audio data corresponding to the first microphone; and determining the second power value using a second portion of the input audio data corresponding to the second microphone (see [0131], [0056], where one or more mics generate the first and second data and where spatial filtering is performed using the first and second data which are derived from different microphones and where energy for each of multiple time frequency bins are computed).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of speech signals as taught by Kopys with the power value as taught by Variani in order to reduce computational complexity while maintaining accuracy by minimizing number of 
As to claim 13, this claim is broader in scope than that of claim 4 and therefore is rejected for similar reasons as per the narrower claim 4.

Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kopys in view of Huo (US 2013/0185070).
As to claim 8 and 17, Kopys teaches all of the limitations as in claim 1 and 11, above.
However, Kopys does not specifically teach wherein sending the second data to one or more speech processing components comprises sending the second data to at least one remote device operating software to perform speech processing.  
Huo does teach wherein sending the second data to one or more speech processing components comprises sending the second data to at least one remote device operating software to perform speech processing (see [0038], where MFCC coefficients are part of the sequence of features (as in Kopys), [0102], where features extracted by client 2018 are sent to speech recognition system 202 (see Figure 2, 208 and 202, where 202 is remote from 208).
  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of speech signals as taught by Kopys with the known technique of using a remote device as taught by Huo in order to yield a predictable result of performing distributed processing which would allow complex operations to be performed at the server rather 

As to claim 9 and 18, Kopys teaches all of the limitations as in claim 1 and 11, above.
However, Kopys does not specifically teach wherein further comprising: after sending the second data, sending, to at least one remote device, second input audio data, wherein the second input audio data corresponds to at least a portion of the input audio data.
Huo does teach wherein further comprising: after sending the second data (see [0102], where features sent to speech recognition system for recognition), sending, to at least one remote device (see [0075], where client device sends unknown speech or utterance to input module 314 and where real time recognition takes place), second input audio data, wherein the second input audio data corresponds to at least a portion of the input audio data (see [0075], where real time speech recognition of a speech currently spoken by a user).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the processing of speech signals as taught by Kopys with the known technique of receiving second input audio as taught by Huo in order to perform real time recognition of user speech (see [0075]).

10, Kopys in view of Huo teaches all of the limitations as in claim 9, above.
Furthermore, Huo teaches using the second input audio data to train a model (see [0080], where upon recognizing the unknown utterance the training module may re-estimate parameters of the previous trained feature transforms).  

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 3, 5-6, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches or makes obvious the combination of limitations as recited in claims 3, 5-6, 14-15, and 19. Each of these claims recites or similarly recites the limitations where an affine transform is performed and followed by a power calculation with respect to machine learning. None of the cited references specifically teach this feature in conjunction with the teachings of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






                                                                                                                                                                                               /Paras D Shah/Primary Examiner, Art Unit 2659       

01/18/2022